Citation Nr: 0029099	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right eye 
condition.  

2.  Entitlement to service connection for a claimed left eye 
condition.  

3.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the RO.  

(The claims of service connection are the subjects of the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  In April 1978, the Board denied the veteran's original 
claim of service connection for a right eye condition.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a right eye 
condition, and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has not been presented.  






CONCLUSION OF LAW

New and material evidence has not been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a right eye condition.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1978, the Board denied the veteran's original claim 
of service connection for a right eye condition.  That 
decision is final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided..  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  

First, the Board must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  

The evidence of record at the time of the April 1978 Board 
decision included a portion of the veteran's service medical 
records, the testimony of the veteran recorded at a personal 
hearing conducted in November 1977, and copies of VA medical 
records documenting treatment and correction of a retinal 
detachment involving the right eye in April 1977.  

The medical evidence of record since the April 1978 Board 
decision includes only a copy of a VA examination conducted 
in July 1978 when the veteran demonstrated that he had had a 
good repair of a retinal detachment on the right.  

Upon review of the record, the Board finds that the new 
medical evidence is essentially cumulative in nature in that 
it is basically repetitive of information previously 
considered in connection with his claim.  

As a result, the Board finds that the additional evidence 
received adds no significant information regarding the issue 
of service incurrence or aggravation of a right eye 
condition.  Furthermore, there is no indication that there is 
additional evidence that, if obtained, would reopen the 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim of service connection for a right eye 
condition, the claim cannot be reopened.  



ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a right eye condition, 
the appeal to this extent is denied.  



REMAND

If a claimant's application for benefits is incomplete, the 
VA shall notify him of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2000).  

The Board notes that, during the course of the veteran's 
appeal, the statute governing assistance to claimants, 
38 U.S.C.A. § 5107, was amended.  The new version of the 
statute, eliminates the requirement that a person submitting 
a claim for benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his claim; rather, 
the Secretary is required to assist a claimant in developing 
all facts pertinent to a claim for benefits, to include 
providing a medical examination when such examination may 
substantiate entitlement to the benefits sought, except when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  Id.  The effective 
date of the change in the statute was October 30, 2000.  

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

In light of the changes to 38 U.S.C.A. § 5107 noted above, 
the veteran is hereby notified that preliminary review 
indicates that the "evidence necessary to complete the 
application" is medical evidence to support his stated 
position that he currently suffers from a left eye condition 
and hypertension due to disease or injury which was incurred 
in or aggravated by service.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
left eye condition and hypertension since 
service.  The veteran in this regard must 
be instructed to submit all of the 
competent evidence that tends to support 
his assertion that he suffers from a left 
eye disability and hypertension due to 
disease or injury which was incurred in 
or aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  All 
indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



